Citation Nr: 0821463	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-08 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD), prior to September 
5, 2007.

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD, from September 5, 2007.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to 
September 1970.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.

The Board notes that the RO developed this appeal from a 
January 2004 rating decision.  Procedurally, the July 2003 
rating decision granted service connection for PTSD and 
assigned a 10 percent evaluation, effective June 26, 2002.  
VA received a letter from the veteran in September 2003 
stating that he did not feel the 10 percent evaluation for 
his PTSD was enough.  The veteran also described some of his 
PTSD symptoms, including hearing voices and having dreams 
about his partner who died.  This letter was received within 
one year of notice of the July 2003 rating decision.  By 
resolving all doubt in the veteran's favor, the Board 
construes the letter received in September 2003 as a notice 
of disagreement with regard to initial rating assigned for 
PTSD in the July 2003 rating decision and not as a new claim 
for an increased rating.  38 U.S.C.A. § 5107(b) (West 2002).  
The veteran's VA Form 9, Appeal to the Board of Veterans 
Appeals, was received within 60 days of issuance of the 
statement of the case.  See 38 C.F.R. § 20.302 (2007).  
Therefore, the July 2003 rating decision is on appeal before 
the Board.

The January 2004 rating decision also denied the veteran's 
claim of entitlement to a rating in excess of 10 percent for 
diabetes mellitus type 2 to include peripheral neuropathy of 
the lower extremities.  The veteran perfected an appeal of 
that issue, but he expressed his desire to withdraw the 
appeal in a letter, dated in October 2007.  Therefore, this 
issue is not for consideration in this decision.  In the 
October 2007 letter, the veteran also expressed a desire to 
withdraw his claim for service connection for hypertension 
and to continue his appeal for an increased evaluation for 
PTSD.  As such, the increased evaluation claim for PTSD 
continues on appeal as reflected on the title page.

In March 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.

As a final preliminary matter, the Board notes a statement 
made by the veteran in March 2005 reflects his assertion that 
a total disability rating based on individual unemployability 
(TDIU) is warranted.  As the RO has not yet adjudicated this 
issue, it is not properly before the Board.  As such, this 
matter is referred to the RO for appropriate action. 


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

After a review of the record, the Board finds that additional 
development under VA's duty to assist is necessary prior to 
appellate review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Specifically, there appears to be 
outstanding PTSD treatment records from a VA facility.  At 
the March 2008 Travel Board hearing, the veteran referenced 
receiving treatment at a VA facility for PTSD in January and 
February of 2008.  (See Transcript "Tr.". at 7, 17.)  The 
veteran also testified that he had an appointment scheduled 
for March 17, 2008 at the VA for PTSD.  (Id.)  The claims 
folder does not contain the aforementioned VA treatment 
records.  The Board also notes that the veteran has indicated 
that he receives all of his medical treatment at the VA 
medical center in St. Louis, Missouri.  See statement in 
support of his claim, dated in March 2005.  (See also Tr. at 
7.)  The missing VA treatment record or records may be 
material to the appellant's claim and should be secured.  In 
this regard, it is noted that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, an effort should be 
made to locate these VA records and associate them with the 
veteran's claims folder.  Further, as this is an appeal from 
an initial evaluation, the Board must evaluate the relevant 
evidence since the effective date of the award because it may 
assign separate ratings for separate periods of time based on 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, a review of the record indicates that the veteran is 
in receipt of disability benefits from the Social Security 
Administration (SSA).  Indeed, the veteran testified that he 
applied for SSA disability benefits and was awarded such 
benefits in June or July of 2005.  (See Tr. at 12-13.)  
However, the Board observes that the record does not contain 
a copy of the determination granting such benefits or the 
clinical records considered in reaching the determination.  
The record does not reflect that the VA has sought to obtain 
those records.  Where VA has actual notice that the appellant 
is receiving disability benefits from the SSA, the duty to 
assist requires VA to obtain a copy of the decision and the 
supporting medical records upon which the award was based.  
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  
Because such records may be useful in adjudicating the 
veteran's increased rating claim, the Board finds that an 
effort should be made to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the veteran's VA 
treatment records and progress reports 
from June 2007 until present located at 
the VA medical center in St. Louis, 
Missouri or any other VA facility where 
the veteran received treatment regarding 
his service-connected PTSD.  
Specifically, the veteran has referenced 
being treated at VA at least once per 
month from January 2008 to March 2008.  
If no records are available, the claims 
folder must indicate this fact.

2.  Contact the Social Security 
Administration and obtain a copy of that 
agency's decision concerning the 
veteran's claim for disability benefits, 
including any medical records used to 
make the decision.  If the search for any 
such records yields negative results, 
this fact should be clearly noted in the 
claims folder.

3.  Thereafter, readjudicate the issues 
on appeal, including consideration of 
staged ratings.  If any benefit sought is 
not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.


	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2007).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



